FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                     UNITED STATES COURT OF APPEALS December 27, 2007
                                                                 Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                    Clerk of Court



    GORDON TODD SKINNER,

                Plaintiff-Appellant,

    v.                                                   No. 07-5095
                                               (D.C. No. 07-CV-0223-CVE-SAJ)
    STANLEY GLANZ, Tulsa Sheriff;                        (N.D. Okla.)
    TIM HARRIS, Tulsa D.A.; GORDON
    MCALLISTER, Tulsa County Judge;
    BRAD HENRY, Governor; JOHN
    DOES, Unknown Director of ODOC
    and Unknown Warden of LARC,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and ANDERSON, Circuit Judges.



         Gordon Todd Skinner, proceeding pro se, appeals from the district court’s

order dismissing his 42 U.S.C. § 1983 complaint. We exercise jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      At the time Mr. Skinner filed his complaint, he was in custody at the David

L. Moss Criminal Justice Center (“DLMCHC”), the Tulsa County Jail Facility. In

Mr. Skinner’s complaint, he alleged that his life was in serious danger because he

was going to be transferred into the custody of the Oklahoma Department of

Corrections (“ODOC”) at the Lexington Assessment and Reception Center

(“LARC”), where his identity as a government informant had been made known to

gang members. He asserted also that he was being denied access to any form of a

law library and other materials needed to protect his legal needs. He sued Stanley

Ganz, Sheriff of Tulsa County; Tim Harris, Tulsa County District Attorney; and

Gordon McAllister, Tulsa County District Judge (“the Tulsa County defendants”);

as well as Brad Henry, Governor of Oklahoma; the unknown Director of the

ODOC; and the Unknown Warden of LARC. He sought injunctive relief in the

form of an order preventing his transfer into the custody of the ODOC and an

order allowing him access to the DLMCHC law library and to his legal

paperwork. While his complaint was pending, Mr. Skinner was transferred into

the custody of the ODOC. As a result, the district court dismissed Mr. Skinner’s

complaint because it determined that his request for injunctive relief against the

Tulsa County defendants was moot and that his complaint failed to state a claim

for relief against the remaining defendants.

      Having reviewed Mr. Skinner’s brief, the record, and the relevant legal

authority, we conclude that the district court correctly decided this case.

                                          -2-
Accordingly, we AFFIRM the district court’s judgment for substantially the same

reasons stated in the district court’s Opinion and Order dated May 24, 2007. All

pending motions filed by Mr. Skinner are DENIED. We remind Mr. Skinner that

he remains obligated to make partial payments until his entire appellate filing fee

is paid.


                                                    Entered for the Court



                                                    Stephen H. Anderson
                                                    Circuit Judge




                                         -3-